UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF S P E C I A L E D U C A T I O N AND REHABILITATIVE S E R V I C E S

Ms. Shan Goff
Bureau of Instructional Support and
Community Services
Florida Department of Education
Florida Education Center
325 West Gaines Street
Tallahassee, Florida 32399-0400

JAN 30 2002

Dear Ms. Goff:
The purpose of this letter is to address an issue regarding the provision of speech and
language pathology as a related service to children with disabilities in Florida. This issue
was brought to our attention as a result of allegations made in a complaint to the Office
for Civil Rights.
The complainant, ~
also raised these concerns in a letter to your
office dated April 30, 2001. Specifically, the complainant alleged that the Miami-Dade
County School District failed to follow district criteria in determining whether students
with disabilities are eligible for speech and language services. The conclusion reached in
the Florida Department of Education's (FDE) September 11,2001 Report of Inquiry for
this complaint states that "the State of Florida has determined that speech and language
service is an Exceptional Student Education program rather than a related service. Thus, a
student must be determined eligible under the criteria for the special programs for
students who are speech and language impaired in order to receive direct services from a
speech and language pathologist."
As you are aware, the Office of Special Education Programs' (OSEP) monitoring report
(April 2001) of FDE contains a finding of noncompliance that school districts do not
ensure that all children who need related services to benefit from special education
receive that service. This finding was based on the fact that Part B of the Individuals with
Disabilities Education Act (IDEA) requires public agencies to provide speech and
language pathology as a related service to children with disabilities who need that service
to benefit from special education. 34 CFR§§300.24(b)(14) and 300.300. As set forth in
34 CFR §300.26(a)(2)(i) the term "special education" includes speech-language
pathology services, if the service consists of specially designed instruction, at no cost to
the parents, to meet the unique needs of a child with a disability, and is considered special
education, rather than a related service under State standards. Each State must ensure,
however, that any child with a disability who needs speech-language pathology services
to benefit from special education receives that service, even if he or she does not meet the
State's criteria to receive speech-language pathology services as a special education
service.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 2 0 2 0 2
www ed.gov
Our m i s s i o n is to e n s u r e e q u a l a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Ms. Shan Goff

OSEP believes that the standard that FDE applies as stated in the September 11,200l
Report of Inquiry referenced above for the provision of speech and language services for
children with disabilities continues to violate IDEA. On December 19, 2001, a
conference call was held with members of our staff and FDE staff to discuss this matter.
As a result of this conversation, we understand that the following actions will take place.

l) The Improvement Plan under development in response to the OSEP Monitoring
Report will contain a plan that FDE will undertake to ensure that children with
disabilities who need speech and language pathology as a related service receive
such services in order to benefit from special education.

2) Because the actions to be outlined in the Improvement Plan may require
long-term solutions that may require legislative actions, FDE will develop more
immediate steps to resolve this issue. These steps will ensure that all public
agencies within the State correct their practices and procedures in order to comply
with this requirement so that all children with disabilities who need speech and
language pathology as a related service will be able to receive that service as a
direct service from a speech and language pathologist. OSEP is requesting that
FDE notify us of the steps that FDE will take in this regard within 30 days of
receipt of this letter.
We appreciate your cooperation and look forward to working together with you in
resolving this matter. Please let us know if you need further assistance.

Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs

Cc: Mai Cavalli
office for Civil Rights, Atlanta Office

